Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
Response to Arguments
	Applicant’s arguments on pages 8-12, filed on 2/18/22, have been fully considered but they are not persuasive. Applicant notes, on page 8, that independent claims 1, 8, and 14 have been amended, and claims 1-2, 5-6, 8, 11-12, 14-15, and 18-19 are now pending in the present application. 	
Applicant’s arguments are fully considered, but are unpersuasive.
Specifically, Applicant argues:
Claim Objections:
	Applicant notes, on page 8, that claim 1 was objected to as including minor typographical errors. Applicant states that claim 1 has been amended as suggested by the Examiner & requests withdrawal of the rejection.
	In view of the amended claims, the objection of claim 1 is withdrawn.
35 U.S.C. 112(a) Rejections:
	Applicant notes, on page 9, that claims 1-2, 5-6, 8, 11-12, 14-15, and 18-19 stand rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. Applicant asserts that the deficiency noted by the Examiner has been addressed by way of this reply, and requests withdrawal of the rejection.
	The Examiner notes the limitation at issue has been amended as such (emphasis added):
	obtaining a first user discontent score using at least the first FSI sample, 
wherein the first user discontent score is a degree of confidence that a user of the client device is ;

	The Examiner notes the limitation has been amended to remove the language of, “representing a probability that a confidence interval represents,” and the pending claim language recites: “obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is user's discontent with the client device.” The Examiner notes that the pending claim language results in a new rejection under 35 USC 112(a). Applicant is referred to the rejections of the pending claims under 35 USC 112(a) in the office action, below, for a complete discussion of the pending claims.
35 U.S.C. 112(b) Rejections:
	Applicant notes, on page 9, that claims 1-2, 5-6, 8, 11-12, 14-15, and 18-19 stand rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, and Applicant asserts that the deficiency noted by the Examiner has been addressed, and requests withdrawal of the rejection. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.
	NOTE: Regarding claim interpretation as related to the amended claims, the Examiner notes the scope of the claim 1 limitation of, “obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device,” is defined the subsequent limitation of, “wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score.” As such, the limitations are interpreted as comprising, “obtaining a first user discontent score using at least the first FSI sample…wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score,” and the language of, “wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device,” is interpreted as nonfunctional descriptive material describing the intended functional result of, “analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score.” 
The Examiner notes the amended claim results in a rejection under 35 USC 112(a) in that Applicant’s specification does not provide an adequate written description of obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device…wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art (see rejections under 35 USC 112(a), below).
35 U.S.C. 103 Rejections:
	Applicant notes, on page 10, that  claims 1-2, 5-6, 8, 11-12, 14-15, and 18-19 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2014/0024348 (hereinafter "Hurst") in view of U.S. Publication No. 2020/0036603 (hereinafter "Nieves") in view of U.S. Publication No. 2018/0060744 (hereinafter "Achin").
	Applicant notes, on pages 10-11, that:
The independent claims 1, 8, and 14 as exemplified by claim 1, have been amended to include the limitations: "periodically extracting a first FSI sample from the FSI; obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device." This differs from the cited art. Hurst is directed to a system and method of providing support services (see e.g., Abstract) and further discloses capturing data to determine a predicted fault (see e.g., paragraph [0061]). However, Hurst does not determine a degree of confidence that a user is discontent with the client device. Rather, Hurst predicts there is a fault only based on capture device diagnostics or the active request for help by a user.
	
Applicant continues, on page 11, to argue that the cited prior art does not teach or suggest the amended claim limitations. 
Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
However, in the interest of compact prosecution, the Examiner provides the discussion below.
Regarding Applicant’s argument that, “Hurst does not determine a degree of confidence that a user is discontent with the client device. Rather, Hurst predicts there is a fault only based on capture device diagnostics or the active request for help by a user,” the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). 
Additionally, Hurst discloses performance characteristics associated with a mobile device as comprising scores or ratings; scores or ratings in the context of user ratings, such as user satisfaction ratings; and statistical information, such as a probability, and fault profiles comprising information regarding device configurations, usage characteristics increasing the probability of giving rise to one or more device faults:
 obtaining a first user discontent score using at least the first FSI sample, 
Hurst discloses the use of performance characteristics associated with a mobile device as comprising scores or ratings (0067), receiving one or more user ratings, such as user satisfactions ratings so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration (0110), utilizing captured device status information to evaluate the health of a mobile device (including the device's history) (0092), as well as customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data (0092). Hurst describes the use of performance characteristics as comprising scores or ratings. The Examiner interprets user ratings, such as user satisfaction ratings, associated with a user's relative satisfaction or frustration and customer experience ratings as comprising scores, wherein the scores are associated with a user's relative satisfaction or frustration (i.e., a user discontent score). The Examiner interprets ratings and scores associated with a user’s relative satisfaction or frustration as corresponding to a user’s discontent associated with the device. The Examiner interprets the disclosure as related to customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data and receiving one or more user ratings, such as user satisfactions ratings associated with a user's relative satisfaction or frustration as teaching or suggesting the broadest reasonable interpretation of obtaining a first user discontent score using at least the first FSI sample.
wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device; … wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample […], to obtain […] output; and interpreting the […] output, to derive the first user discontent score,
[provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system 100 (0062); Each of the fault profiles may, for example, comprise information regarding device configurations, such as installed applications, device settings, usage characteristics, or the like, which have been determined, such as based on the aggregated data discussed above, to either give rise to, or increase the probability of giving rise to, one or more device faults. Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults (0063); assessing whether to escalate an issue to a customer service representative may alternatively or additionally be based at least in part on probability information (0090; see also 0092, 0093, 0098, 0104, 0137, 0138; see also 0139, 0141 discussing the probability of resolving at least one potential fault and comparing a score to a threshold); system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); In some example embodiments, system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); indicia of various application characteristics may be determined for applications loaded on a mobile device… indicia of performance characteristics of an application may comprise scores, ratings, or the like, and may, according to example embodiments, be provided to the mobile device (0067)] The Examiner interprets the disclosure as related to: performance characteristics associated with a mobile device as comprising scores or ratings; receiving one or more user ratings, such as user satisfactions ratings so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration; utilizing captured device status information to evaluate the health of a mobile device (including the device's history); customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data; and statistical information and fault profiles comprising information regarding device configurations, usage characteristics increasing the probability of giving rise to one or more device faults as teaching or suggesting wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device; … wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample […], to obtain […] output; and interpreting the […] output, to derive the first user discontent score.
Additionally, particularly regarding a score being associated with a degree of confidence, Achin further discloses: 
wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device
	[a predictive modeling procedure for a prediction problem may be determined based on characteristics of the dataset corresponding to the prediction problem, characteristics of the variables in the dataset corresponding to the prediction problem, relationships between the variables in the dataset, and/or the subject matter of the prediction problem. Exploration engine 110 may include tools (e.g., statistical analysis tools) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables, etc. (0140; see also 0144-0148); select a subset of the modeling procedures based on the suitability values. In some embodiments, exploration engine 110 selects the modeling procedures with suitability scores above a threshold suitability score. The threshold suitability score may be provided by a user or determined by exploration engine 110. In some embodiments, exploration engine 110 may adjust the threshold suitability score (0150); exploration engine 110 selects the modeling procedures with suitability scores within a specified range of the highest suitability score assigned to any of the modeling procedures for the prediction problem at issue. The range may be absolute (e.g., scores within S points of the highest score) or relative (e.g., scores within P% of the highest score). The range may be provided by a user or determined by exploration engine 110 (0151); The deductive rules may include, without limitation, the following: (1) if the prediction problem includes a categorical target variable, select only classification techniques for execution; (2) if numeric features of the dataset span vastly different magnitude ranges, select or prioritize techniques that provide normalization... the deductive rules may be updated, refined, or improved based on historical performance (0143); When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc. (0201); For the tested regression models, 39% of second-order models were less accurate than the corresponding first-order models, but no more than 10% worse according to the residual mean squared error measure of accuracy (0418); the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models (0202)]
Additionally, the Examiner notes the claims are rejected under 35 USC 112(a), and Applicant’s specification does not provide an adequate written description of the limitations. Additionally, the Examiner notes the prior art not only teaches or suggests the broadest reasonable interpretation of the limitations, but the disclosure of prior art is substantially similar to the disclosure of Applicant’s specification (see Applicant’s specification at 0026; see also 0035-0036).
Regarding Applicant’s argument that, “Hurst does not periodically extract a first FSI sample to determine a user's discontent,” the Examiner notes Hurst discloses:
periodically extracting a first FSI sample from the FSI; 
[the mobile application controller 320 may be configured to monitor a status of a mobile device 104 to collect device status data related to a status of the mobile device 104. The monitoring may, for example, be performed periodically, on an ongoing basis, aperiodically, in accordance with a schedule, on demand, and/or the like (0053); device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed). In some example embodiments, system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068)] The Examiner interprets the disclosure as related to: monitoring a status of a mobile device to collect device status data; the monitoring being performed periodically; performing device diagnostics on individual device datasets to identify potential faults; capturing two successive application profiles; and comparing application profiles before a problem was observed and after a problem was observed as teaching or suggesting periodically extracting a first FSI sample from the FSI.
obtaining a first user discontent score using at least the first FSI sample, 
Hurst discloses the use of performance characteristics associated with a mobile device as comprising scores or ratings (0067), receiving one or more user ratings, such as user satisfactions ratings so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration (0110), utilizing captured device status information to evaluate the health of a mobile device (including the device's history) (0092), as well as customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data (0092). Hurst describes the use of performance characteristics as comprising scores or ratings. The Examiner interprets user ratings, such as user satisfaction ratings, associated with a user's relative satisfaction or frustration and customer experience ratings as comprising scores, wherein the scores are associated with a user's relative satisfaction or frustration (i.e., a user discontent score). The Examiner interprets ratings and scores associated with a user’s relative satisfaction or frustration as corresponding to a user’s discontent associated with the device. The Examiner interprets the disclosure as related to customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data and receiving one or more user ratings, such as user satisfactions ratings associated with a user's relative satisfaction or frustration as teaching or suggesting the broadest reasonable interpretation of obtaining a first user discontent score using at least the first FSI sample.
Regarding Applicant’s argument that, “The method of Hurst is not concerned with the user's level of discontent. Moreover, neither Nieves nor Achin are concerned with whether a user is discontent or not. Accordingly, Hurst, Nieves, and Achin, whether viewed separately or in a hypothetical combination, fail to disclose or render obvious each and every limitation of the independent claims 1, 8, and 14,” the Examiner notes Hurst discloses:
[Systems, methods, apparatuses and computer program products are provided herein for providing mobile device support services (0006); The system of such example embodiments provides an intelligent engine capable of automatically identifying device performance issues and/or determining the cause of a consumer's complaint about their device's behavior and performance and, where possible, to automatically repair the device, obviating the need for the consumer to return the perceived faulty device. Where it is not possible to repair the device automatically using self -help tools, the system of some example embodiments will make recommendations to the user to escalate the session to a human expert that is potentially more capable of solving the problem (0008); the use of performance characteristics associated with a mobile device as comprising scores or ratings (0067), receiving one or more user ratings, such as user satisfactions ratings so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration (0110), utilizing captured device status information to evaluate the health of a mobile device (including the device's history) (0092), as well as customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data (0092). Hurst describes the use of performance characteristics as comprising scores or ratings. The Examiner interprets user ratings, such as user satisfaction ratings, associated with a user's relative satisfaction or frustration and customer experience ratings as comprising scores, wherein the scores are associated with a user's relative satisfaction or frustration (i.e., a user discontent score).
Applicant’s arguments are fully considered, but are not persuasive.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
	A. Claims 1, 8, and 14 recite: “obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device…wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score” However, the specification does not provide an adequate written description of the limitation, as claimed.
	Regarding the disclosure of Applicant’s specification as related to an FSI sample, the Examiner notes the specification states:
FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (0026)
FSI  may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (0035)
Examples of these features may include, but are not limited to: (a) a number of client device crashes recorded over a chosen time window, where more client device crashes tend to infer that the client device is not performing well, which leads to user discontent; (b) a number of user-initiated client device restarts recorded over a chosen time window, where more user-initiated client device restarts tend to infer that the client device is not performing well, which leads to user discontent; (c) input device (e.g., keyboard, mouse, etc.) usage patterns (described below) recorded over a chosen time window, where higher usage frequency and/or intensity tend to infer that a user, operating the client device, is stressed or angry, which may indicate user discontent; (d) operating system (OS) response time (i.e., an amount of time the OS may take to respond to a user request for a service on the client device) recorded over a chosen time window, where higher OS response times tend to infer that the user is waiting longer for a service to manifest following a request, which leads to user discontent; and (e) computer processor usage, while executing one or more computer programs, recorded over a chosen time window, where higher computer processor usage tends to infer that the client device is not performing well, which leads to user discontent. One of ordinary skill will appreciate that additional or alternative features may be used in user discontent classification and/or regression without departing from the scope of the invention. (0036)

As described by Applicant’s specification, Feature Set Information (FSI) comprises a set of features (i.e., measurable properties or characteristics), wherein each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device, wherein examples of these features may include, but are not limited to: (a) a number of client device crashes recorded over a chosen time window; (b) a number of user-initiated client device restarts recorded over a chosen time window; (c) input device (e.g., keyboard, mouse, etc.) usage patterns (described below) recorded over a chosen time window; (d) operating system (OS) response time; and (e) computer processor usage, wherein one of ordinary skill will appreciate that additional or alternative features may be used. 
While the specification discloses that the FSI may comprise observations that may, at least in part, cause or exhibit user discontent with the client device, the specification does not provide further disclosure on how the disclosed invention determines whether or not the observation has any correlation to user discontent with the client device, and the specification provides no further disclosure on how the disclosed invention determines whether or not the observation has any correlation to user discontent with the client device in order to derive a user discontent score.
Regarding deriving a discontent score, the Examiner notes the specification states (emphasis added):
Following the derivation of user discontent scores based on anomaly detection and machine learning methodologies, one or more actions may be performed to address and/or alleviate the observed user discontent. (0012)
In Step 402, the FSI sample (obtained by way of the sample analysis request received in Step 400) is analyzed using one or more optimized learning models (OLM). In one embodiment of the invention, an OLM may represent a computer program that implements a machine learning paradigm (e.g., a neural network, a decision tree, a support vector machine, a linear regression classifier, etc.), which has been optimized through supervised learning (described above), and may be designed and configured to predict user discontent with a given client device based on analyzing FSI samples submitted from the given client device. [0061]
In Step 404, the learning model output(s) (obtained in Step 402) is/are subsequently interpreted, thus deriving a user discontent score. In one embodiment of the invention, the user discontent score may refer to a degree of confidence that a user of (or operating) the client device is discontent with the client device based on the FSI sample (obtained in Step 400). [0062]
In Step 508, the sample analysis request (generated in Step 506) is subsequently transmitted, over a network, to the USS. In Step 510, following the transmission of the sample analysis request, a sample analysis response is received from the USS. In one embodiment of the invention, the sample analysis response may represent a service response to the sample analysis request (transmitted in Step 508). Further, the sample analysis response may include a user discontent score therein. The user discontent score may refer to a degree of confidence that a user of (or operating) the client device is discontent with the client device based on the FSI sample (extracted in Step 502). [0071]
	
As best understood by the Examiner, feature set information (FSI) for the client device broadly comprises observations associated with device status and operation, wherein the observations may or may not be associated with user discontent with the client device, and wherein the FSI is used to obtain [determine] a user discontent score. 
	While the specification uses language substantially similar to the claim language in describing an intended functional result and the specification discloses that the FSI may comprise observations that may, at least in part, cause or exhibit user discontent with the client device, the specification does not provide further disclosure on how the disclosed invention determines whether or not the observation has any correlation to user discontent with the client device, and the specification provides no further disclosure on how the disclosed invention determines whether or not the observation has any correlation to user discontent with the client device in order to derive a user discontent score. 
	While the specification describes, “prompting the user to quantify their dissatisfaction with the client device, which may be answered through a numerical or categorical scale answer set (e.g., { 0 (satisfied), 1, 2, ..., 10 (dissatisfied) } or { "very dissatisfied", "dissatisfied", "neutral", "satisfied", "very satisfied" }) (0042), wherein the user quantification may be interpreted as a user discontent score, this user quantification is not based on the FSI sample. The specification has no example of obtaining/deriving a user discontent score using the first FSI sample.
While the specification uses language substantially similar to the claim language in describing an intended functional result, the specification does not provide an adequate written description of how the limitations of, “obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device…wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score,” are performed. 
	As such, the specification does not provide an adequate written description of deriving the first user discontent score using at least the first FSI sample, as claimed.	 The specification does not provide an adequate written description of, obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device…wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claims 2, 5, and 6 are rejected due to their dependency from claim 1. Claims 11-12 are rejected due to their dependency from claim 8. Claims 15, 18, and 19 are rejected due to their dependency from claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, U.S. Patent Application Publication 20140024348, in view of Nieves, U.S. Patent Application Publication 20200036603, and further in view of Achin, U.S. Patent Application Publication 20180060744.
Claims 1, 8, and 14, are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
NOTE: Regarding claim interpretation, the Examiner notes the scope of the claim 1 limitation of, “obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device,” is defined the subsequent limitation of, “wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score.”
Additionally, regarding the broadest reasonable interpretation of, “a user discontent score,” the specification describes, “the derivation of user discontent scores based on anomaly detection and machine learning methodologies,” (0012). The specification also states (emphasis added):
	FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (0026)
	FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (0035)
	Examples of these features may include, but are not limited to: (a) a number of client device crashes recorded over a chosen time window, where more client device crashes tend to infer that the client device is not performing well, which leads to user discontent; (b) a number of user-initiated client device restarts recorded over a chosen time window, where more user-initiated client device restarts tend to infer that the client device is not performing well, which leads to user discontent; (c) input device (e.g., keyboard, mouse, etc.) usage patterns (described below) recorded over a chosen time window, where higher usage frequency and/or intensity tend to infer that a user, operating the client device, is stressed or angry, which may indicate user discontent; (d) operating system (OS) response time (i.e., an amount of time the OS may take to respond to a user request for a service on the client device) recorded over a chosen time window, where higher OS response times tend to infer that the user is waiting longer for a service to manifest following a request, which leads to user discontent; and (e) computer processor usage, while executing one or more computer programs, recorded over a chosen time window, where higher computer processor usage tends to infer that the client device is not performing well, which leads to user discontent. One of ordinary skill will appreciate that additional or alternative features may be used in user discontent classification and/or regression without departing from the scope of the invention. (0036)
	Additionally, the specification states (emphasis added):
	By way of another example, the questionnaire may additionally or alternatively present another question prompting the user to quantify their dissatisfaction with the client device, which may be answered through a numerical or categorical scale answer set (e.g., { 0 (satisfied), 1, 2, ..., 10 (dissatisfied) } or { "very dissatisfied", "dissatisfied", "neutral", "satisfied", "very satisfied" }). (0042)
	In Step 212, after determining (in Step 210) that the user has completed the satisfaction survey (presented to the user in Step 208), the completed satisfaction survey is processed. Specifically, in one embodiment of the invention, the answers selected (or provided) by the user, with respect to the prompted questions, may be mapped to (or used as) one or more target labels. A target label may refer to a discrete numerical or categorical value assigned to represent a class (i.e., in classification learning models) or a state (i.e., in regression learning models). For example, from the first exemplary question prompted to the user above, the answer given by the user (e.g., { yes } or { no }) may be mapped to: a "discontent" (e.g., categorical) or 1 (e.g., numerical) class if the user had answered with "yes"; or a "content" (e.g., categorical) or 0 (e.g., numerical) class if the user had alternatively answered with "no". By way of the second exemplary question prompted to the user above, the answer given by the user (e.g., { an integer between and including 0 and 10 }) may be mapped to a numerical value, within a similar numerical scale, to which a state (i.e., level) of discontent may be assigned. (0044)
	The Examiner notes the user discontent score, as described by the specification, may be determined without a user providing a score as an indication of discontent, and may also be determined by a model that also accounts for a user providing a score as an indication of discontent (as per claim 6). As described by the specification, the user discontent score may be interpreted as a score associated with any feature, factor, or variable (i.e., any measurable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device. As such, under the broadest reasonable interpretation, the user discontent score may comprise a score based on any feature, factor, or variable (i.e., any measurable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device, the user discontent score may comprise a score indicating a level of user discontent (i.e., a score associated with observations associated with the client device, wherein the observations may indicate a level of customer satisfaction or dissatisfaction), and the user discontent score may be provided by a user or based on data associated with observations associated with the client device, wherein the observations may indicate a level of customer satisfaction or dissatisfaction.

	Regarding claim interpretation, the Examiner notes the scope of the claim 1 limitation of, “obtaining a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device,” is defined the subsequent limitation of, “wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score.”
Hurst — which is directed to systems and methods for providing mobile device support services — discloses:
	(claim 1) A method for processing user feedback on client devices, comprising:
	(claim 8) A system, comprising: a processor; memory comprising instructions, which when executed by the processor, enable the system to perform a method, the method comprising:
	(claim 14) A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor on a client device, enables the computer processor to:
	[Systems, methods, apparatuses and computer program products are provided herein for providing mobile device support services (0006); The system of such example embodiments provides an intelligent engine capable of automatically identifying device performance issues and/or determining the cause of a consumer's complaint about their device's behavior and performance and, where possible, to automatically repair the device, obviating the need for the consumer to return the perceived faulty device. Where it is not possible to repair the device automatically using self -help tools, the system of some example embodiments will make recommendations to the user to escalate the session to a human expert that is potentially more capable of solving the problem (0008); the memory 214 may comprise a non-transitory computer-readable storage medium (0038);  Among the contents of the memory 214, applications may be stored for execution by the processor 212 in order to carry out the functionality associated with each respective application (0038; see also 0037, 0040); the processor…may be embodied as various means, such as circuitry, hardware, a computer program product comprising computer readable program instructions stored on a computer readable medium (0040)]
	aggregating feature set information (FSI) for a client device; 
	[monitoring mobile device performance and conveying monitored data to the mobile device support apparatus to facilitate remote analysis and diagnosis of any issues potentially affecting mobile device performance (0007); device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues (0062; see also 0063)]
periodically extracting a first FSI sample from the FSI; 
[the mobile application controller 320 may be configured to monitor a status of a mobile device 104 to collect device status data related to a status of the mobile device 104. The monitoring may, for example, be performed periodically, on an ongoing basis, aperiodically, in accordance with a schedule, on demand, and/or the like (0053); device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed). In some example embodiments, system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068)] The Examiner interprets the disclosure as related to: monitoring a status of a mobile device to collect device status data; the monitoring being performed periodically; performing device diagnostics on individual device datasets to identify potential faults; capturing two successive application profiles; and comparing application profiles before a problem was observed and after a problem was observed as teaching or suggesting periodically extracting a first FSI sample from the FSI.
obtaining a first user discontent score using at least the first FSI sample, 
Hurst discloses the use of performance characteristics associated with a mobile device as comprising scores or ratings (0067), receiving one or more user ratings, such as user satisfactions ratings so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration (0110), utilizing captured device status information to evaluate the health of a mobile device (including the device's history) (0092), as well as customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data (0092). Hurst describes the use of performance characteristics as comprising scores or ratings. The Examiner interprets user ratings, such as user satisfaction ratings, associated with a user's relative satisfaction or frustration and customer experience ratings as comprising scores, wherein the scores are associated with a user's relative satisfaction or frustration (i.e., a user discontent score). The Examiner interprets ratings and scores associated with a user’s relative satisfaction or frustration as corresponding to a user’s discontent associated with the device. The Examiner interprets the disclosure as related to customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data and receiving one or more user ratings, such as user satisfactions ratings associated with a user's relative satisfaction or frustration as teaching or suggesting the broadest reasonable interpretation of obtaining a first user discontent score using at least the first FSI sample.
wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device; … wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample […], to obtain […] output; and interpreting the […] output, to derive the first user discontent score,
[provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system 100 (0062); Each of the fault profiles may, for example, comprise information regarding device configurations, such as installed applications, device settings, usage characteristics, or the like, which have been determined, such as based on the aggregated data discussed above, to either give rise to, or increase the probability of giving rise to, one or more device faults. Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults (0063); assessing whether to escalate an issue to a customer service representative may alternatively or additionally be based at least in part on probability information (0090; see also 0092, 0093, 0098, 0104, 0137, 0138; see also 0139, 0141 discussing the probability of resolving at least one potential fault and comparing a score to a threshold); system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); In some example embodiments, system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); indicia of various application characteristics may be determined for applications loaded on a mobile device… indicia of performance characteristics of an application may comprise scores, ratings, or the like, and may, according to example embodiments, be provided to the mobile device (0067)] The Examiner interprets the disclosure as related to: performance characteristics associated with a mobile device as comprising scores or ratings; receiving one or more user ratings, such as user satisfactions ratings so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration; utilizing captured device status information to evaluate the health of a mobile device (including the device's history); customer experience ratings corresponding to various problems with mobile devices or to particular device configurations as indicated by the device status data; and statistical information, such as a probability, and fault profiles comprising information regarding device configurations, usage characteristics increasing the probability of giving rise to one or more device faults as teaching or suggesting wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device; … wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample […], to obtain […] output; and interpreting the […] output, to derive the first user discontent score. The Examiner notes Hurst does not appear to explicitly recite an optimized learning model (OLM) in the context of the limitations. 
Additionally, the Examiner notes the disclosure of Hurst is substantially similar to the disclosure of the instant specification, which states (emphasis added), “FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (see Applicant’s specification at 0026; see also 0035-0036). The Examiner interprets the disclosure of Hurst as teaching or suggesting the broadest reasonable interpretation of the limitations, and as teaching the limitations as described by Applicant’s specification, with the exception of Hurst disclosing the use of an optimized learning model (OLM).
	Hurst further discloses:
identifying user discontent exhibited on the client device based on the first user discontent score; and 
[system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); an indication of the identified fault may be provided to a user of the mobile device 104 in an instance in which a potential fault is identified from performance of device diagnostics on a mobile device (0069); indicia of performance characteristics of an application may comprise scores, ratings, or the like, and may, according to example embodiments, be provided to the mobile device (0067)]  As discussed above, regarding the specification disclosure as related to a user discontent score, “user discontent exhibited on the client device,” comprises any feature, factor, or variable (i.e., any measurable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device. The Examiner asserts the disclosure as related to indicia of performance characteristics comprising scores and ratings and analyzing system logs to identify applications that frequently crash, have memory leaks, and/or cause other issues teaches or suggests identifying user discontent exhibited on the client device based on the first user discontent score. 
addressing the user discontent exhibited on the client device by performing one selected from a group consisting of: prompting a user of the client device with a customer support ticket, connecting the user of the client device with a customer support representative, prompting the user of the client device with a satisfaction survey, and prompting the user of the client device with recommendations directed to restoring client device performance, 
[reduce the occurrence of NFF returns by diagnosing and providing solutions for non-hardware issues affecting mobile device performance (0006); Where it is not possible to repair the device automatically using self-help tools, the system of some example embodiments will make recommendations to the user to escalate the session to a human expert that is potentially more capable of solving the problem (0008; see also 0099, 0105, 0106, 0108-0110, Fig. 14)]
	As discussed above, Hurst does not appear to teach or suggest the limitations in the context of an optimized learning model (OLM).
	Additionally, Hurst does not appear to explicitly teach or suggest: wherein the method further comprises: prior to extracting the first FSI sample from the FSI: 
	receiving an OLM update comprising a set of optimal learning model parameters and a set of optimal learning model hyper-parameters; and
	adjusting the OLM using the set of optimal learning model parameters and the set of optimal learning model hyper-parameters, to obtain an adjusted OLM, wherein the first FSI sample is instead analyzed using the adjusted OLM, to obtain the learning model output.  
	However, regarding the use of an optimized learning model (OLM), Nieves — which is directed to systems and methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device — discloses (note the portion in italics is what has not explicitly been addressed):
analyzing the first FSI sample using an […] learning model (OLM), to obtain a learning model output; and 
[The machine learning module 136 may be used by the policy generator 134 to predict the cause of the burst of events. The policy generator 134 may use the machine learning module 136 to create the new policy 148 or select one of the stored policies 138 (0041, 0044, 0056); The server 104 may dynamically create a policy to throttle at least some types of events that are generated by the updated version of the particular software application (but not older versions). Thus, depending on the types of events that are being received, the application that is generating the events, and other data (e.g., included in the telemetry data 124 that is sent to the server 104), the machine learning module 136 may predict what is causing the high rate of events and enable the server 104 to create the new policy 148 to throttle the types of events that are being received most frequently (0056); the machine learning module 136 may be used to analyze the events 128 to determine which type(s) of events are causing the high event rate (0065)]
interpreting the learning model output, to derive the first user discontent score, 
[The event monitor 134 may include a machine learning module 136, the stored policies 138, event processing monitor 140, and a policy scorer 142 (0040); If the burst detection module 130 or the anomaly detection module 132 determines that the event rate satisfies (e.g., exceeds) a particular threshold, then the policy generator 134 may either select one of the previously stored policies 138 or create the new policy 148. For example, the machine learning module 136 may be used to analyze the events 128 to determine which type(s) of events are causing the high event rate (0065); If one (or more) computing devices send the server a large number of events in a short period of time, such that the rate at which events are being received approaches the capacity of the server to process event, then the server may determine, using machine learning, what is causing the spike in the rate of events being received and select or create a policy that throttles the events that are causing the rate increase (0080); The policy scorer 142 may use the information determined by the event processing monitor 140 to create a score 152 (e.g., cloud fitness index (CFI)) for the current policy 126. The score 152 may indicate how effective the current policy 126 is in reducing the data 124 being received from the computing devices 102 relative to the rate at which the server 104 is capable of processing events (0042); enabling more efficient use of the cloud-based resources (0065)] As such, the score created by the policy scorer is derived from the output of the machine learning module, and the score indicates how effective the current policy is [at reducing the scores associated with characteristics and indicia of performance characteristics observed on the client device that may, at least in part, cause or exhibit user discontent with the client device] in order to create a score that indicates how effective the current policy is and enable more efficient use of resources. While the disclosure of Nieves describes the use of a model, the score indicating how effective the current policy is, and enabling more efficient use of resources, in order to expedite compact prosecution, the Examiner notes Nieves does not appear to explicitly describe the machine learning model as an optimal machine learning model.
	Hurst teaches systems and methods for providing mobile device support services. Nieves teaches systems and methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Hurst and Nieves is that, while Hurst teaches some example embodiments may provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system (0062) Hurst does not appear to explicitly recite the use of an optimal machine learning model. However, Nieves teaches the use of machine learning and deriving a score associated with event characteristics to indicate how effective the current policy is [at reducing the scores associated with characteristics and indicia of performance characteristics observed on the client device that may, at least in part, cause or exhibit user discontent with the client device] and enabling more efficient use of resources.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the use of machine learning and deriving a score associated with event characteristics to indicate how effective the current policy is [at reducing the scores associated with characteristics and indicia of performance characteristics observed on the client device that may, at least in part, cause or exhibit user discontent with the client device] and enabling more efficient use of resources (as taught by Nieves) with the system and method for providing mobile device support services (as taught by Hurst) in order to configure information handling systems for a specific user or specific use (Nieves 0002), wherein a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems (Nieves 0002), and to select or create a policy that instructs the multiple computing devices to throttle (e.g., stop sending now and send later) at least a portion of the telemetry data if the rate at which the telemetry data exceeds the capacity of the server to process the telemetry data (Nieves 0001), and provide proactive device monitoring to give mobile device users advance notice of and solutions for potential problems identified on their mobile devices (Hurst 0006).
	Regarding an optimal machine learning model and the remaining limitations, Achin — which is directed to systems and methods for second-order predictive data analysis — discloses (note the portion in italics is what has not explicitly been addressed):
	using an optimized learning model (OLM),
[Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables (0005); In some embodiments, the time interval of the time-series data is selected from a group consisting of the time intervals of the data sets (0020); exploration engine 110 also prompts the user to identify the metric of model performance to be used for scoring the models (e.g., the metric of model performance to be optimized, in the sense of statistical optimization techniques, by the statistical learning algorithm implemented by exploration engine 110) (0181)]
wherein the method further comprises: prior to extracting the first FSI sample from the FSI: 
NOTE: Regarding the limitation of, “prior to extracting the first FSI sample from the FSI,” the Examiner notes any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04; see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). The order of the step provides no patentable distinction over prior art and provides new or unexpected results. The Examiner notes when the first FSI sample is extracted from the FSI does not impact receiving an OLM update and adjusting the OLM. The limitations are interpreted as being met by prior art that teaches or suggests analyzing the first FSI sample after receiving the OLM update and using the adjusted OLM to obtain the learning model output

Achin further discloses:
wherein the method further comprises: prior to extracting the first FSI sample from the FSI: 
receiving an OLM update comprising a set of optimal learning model parameters and a set of optimal learning model hyper- parameters; and
adjusting the OLM using the set of optimal learning model parameters and the set of optimal learning model hyper-parameters, to obtain an adjusted OLM, wherein the first FSI sample is instead analyzed using the adjusted OLM, to obtain the learning model output.  
[The model deployment engine 140 provides tools for deploying predictive models in operational environments (e.g., predictive models generated by exploration engine 110). (0105); Library 130 of predictive modeling techniques includes machine-executable templates encoding complete predictive modeling techniques. In some embodiments, a machine-executable template includes one or more predictive modeling algorithms, zero or more pre-processing steps suitable for use with the algorithm(s), and zero or more post-processing steps suitable for use with the algorithm(s). The algorithm(s), pre-processing steps, and/or post-processing steps may be parameterized. (0107); A template may encode, for machine execution, pre-processing steps, model-fitting steps, and/or post-processing steps suitable for use with the template's predictive modeling algorithm(s)...Examples of model-fitting steps include, without limitation, algorithm selection, parameter estimation, hyper-parameter tuning, scoring, diagnostics, etc. (0108; see also 0150, 0161); In some embodiments, the model deployment engine also provides tools for monitoring and/or updating predictive models. System users may use the deployment engine 140 to deploy predictive models generated by exploration engine 110, to monitor the performance of such predictive models, and to update such models (e.g., based on new data or advancements in predictive modeling techniques) (0105; see also 0113, 0133, 0150, 0161, 0186, 0212, 0229)] The Examiner asserts the disclosure of prior art teaches or suggests analyzing the first FSI sample after receiving the OLM update and using the adjusted OLM to obtain the learning model output. The Examiner interprets the disclosure of prior art as teaching or suggesting the broadest reasonable interpretation of the limitations.
	Additionally, see the disclosure below providing additional context for the disclosure as related to the instant claims:
	Particularly regarding a score being associated with a degree of confidence, Achin further discloses: 
wherein the first user discontent score is a degree of confidence that a user of the client device is discontent with the client device
	[a predictive modeling procedure for a prediction problem may be determined based on characteristics of the dataset corresponding to the prediction problem, characteristics of the variables in the dataset corresponding to the prediction problem, relationships between the variables in the dataset, and/or the subject matter of the prediction problem. Exploration engine 110 may include tools (e.g., statistical analysis tools) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables, etc. (0140; see also 0144-0148); select a subset of the modeling procedures based on the suitability values. In some embodiments, exploration engine 110 selects the modeling procedures with suitability scores above a threshold suitability score. The threshold suitability score may be provided by a user or determined by exploration engine 110. In some embodiments, exploration engine 110 may adjust the threshold suitability score (0150); exploration engine 110 selects the modeling procedures with suitability scores within a specified range of the highest suitability score assigned to any of the modeling procedures for the prediction problem at issue. The range may be absolute (e.g., scores within S points of the highest score) or relative (e.g., scores within P% of the highest score). The range may be provided by a user or determined by exploration engine 110 (0151); The deductive rules may include, without limitation, the following: (1) if the prediction problem includes a categorical target variable, select only classification techniques for execution; (2) if numeric features of the dataset span vastly different magnitude ranges, select or prioritize techniques that provide normalization... the deductive rules may be updated, refined, or improved based on historical performance (0143); When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc. (0201); For the tested regression models, 39% of second-order models were less accurate than the corresponding first-order models, but no more than 10% worse according to the residual mean squared error measure of accuracy (0418); the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models (0202)]
	The difference between the combination of Hurst and Nieves and Achin is that Achin teaches the limitations in the context of an optimized learning model, receiving an update comprising a set of model parameters and hyper-parameters, and adjusting the model in the context of a machine learning model.
	Hurst teaches systems and methods for providing mobile device support services. Nieves teaches systems and methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device. Achin teaches systems and methods for second-order predictive data analysis. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of an optimized learning model, receiving an update comprising a set of model parameters and hyper-parameters, and adjusting the model in the context of a machine learning model (as taught by Achin) and the features for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device (as taught by Nieves) with the system and method for providing mobile device support services (as taught by Hurst) in order to provide a tool that systematically and cost-effectively evaluates the space of potential predictive modeling techniques for prediction problems (Achin 0011).

Regarding claims 2 and 15, the combination of Hurst, Nieves, and Achin teaches the limitations of claims 1 and 14.
	Hurst further discloses: 
	wherein the FSI comprises [data] recorded over a chosen time window
	[an application profile may be determined, which may include the applications installed on the mobile device 104, configuration settings for installed applications, processor and/or memory usage of installed applications, crash logs, execution and/or usage data, and/or the like. In this regard, an application profile may provide a snapshot of the applications installed on a mobile device 104 and/or a state thereof at a given point in time (0055); Hardware usage data may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time (0056); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed) (0068; see also 0055); a log of device events, such as may have been collected through monitoring device status over a period of time…an event log may set forth information about event types (e.g., setting change, installed application, forced device reboot, and/or the like), along with any available event details and a time/date at which the logged event occurred (0083); identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash...device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062)] The Examiner asserts that the disclosure above, as related to: hardware usage data may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time; an event log information about event types and a time/date at which the logged event occurred, and a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed) to identify potential faults, such as trending issues teaches or suggests [data] recorded over a chosen time window. It would be obvious to one of ordinary skill in the art that the data may comprise any type of data recorded over a chosen time window.	
	a number of client device crashes recorded [over a chosen time window], a number of […] device restarts recorded [over the chosen time window],
	[a variety of device status data may be captured through monitoring of the status of a mobile device… crash logs… a series of application profiles may be determined over time (0055); device diagnostics may be performed based on device status data, fault history data, and/or other data that may be collected by the mobile device support apparatus 102 from a plurality of mobile devices. In this regard, some example embodiments identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash …aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device (0062; see also 0065)]
	input device usage patterns [recorded over the chosen time window], 
	[The user interface 316 may be in communication with the processing circuitry 310 to receive an indication of a user input at the user interface 316 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 316 may include, for example, a keyboard, a mouse, a joystick, a display, a touch screen display, a microphone, a speaker, and/or other input/output mechanisms (0046); a log of device events, such as may have been collected through monitoring device status over a period of time…an event log may set forth information about event types (e.g., setting change, installed application, forced device reboot, and/or the like), along with any available event details and a time/date at which the logged event occurred (0083); device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062)] The Examiner asserts the disclosure as related to receiving an indication of user input may be interpreted as receiving input device usage data. Additionally, the Examiner asserts the user input may be interpreted as event details associated with a log of device events. As such, the user input may be interpreted as input device usage associated with a log of device events, and the discussion of data recorded over a chosen time window and identifying potential faults, such as trending issues, applies here, as well. 
	[…] and computer processor usage [recorded over the chosen time window].  
	[Hardware usage data [including processor usage] may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time (0056); identify an application consuming excessive resources, such as network bandwidth, messaging, processing resources, memory resources, file system resources, and/or the like over time (0065)]
	As described by Hurst, application characteristics and indicia of performance characteristics (i.e., a feature, factor, or variable (i.e., any measurable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device) may be associated with events, including crashes, crash frequency, processor usage, and events associated with frequent restarts. An event log records information about the event type and any available event details and a time/date stamp at which the event occurred. An application profile may provide a snapshot for the state of a mobile device at a given point in time.
A log of device events collected through monitoring device status over a period of time may be used to compare an application profile captured before a problem was observed and an application profile captured after a problem was observed [i.e., the Examiner asserts a snapshot at a point in time before a problem was observed and a snapshot at a point in time after a problem was observed may be interpreted as data recorded over a chosen time window] and identify trending issues, 
	While the disclosure of Hurst teaches data recorded over a period of time to identify potential faults, such as trending issues, particularly with respect to crashes, restarts, input device usage, and computer processor usage (as discussed above), and Hurst teaches rebooting the mobile device, powering down the mobile device (0079, 0101, 0113, 0132) and that the event type may be a forced device reboot (0083), Hurst does not appear to explicitly recite user-initiated restarts and operating system (OS) response time.
	However, Nieves discloses:
	[a server may receive a set of events from individual computing devices of a plurality of computing devices… The server may determine an event rate at which events are being received based at least in part on: the first set of events, the second set of events, and a time interval… The first computing device and the second computing device may each send one or more additional sets of events to the server in accordance with the policy (0001, 0006); The operations may include performing an analysis of at least the first set of events and the second set of events and creating, based on the analysis, a policy to reduce the event rate, and providing the policy to at least the first computing device and the second computing device (0028); The policy scorer 142 may use the information determined by the event processing monitor 140 to create a score (0042)]
	wherein the FSI comprises 
	a number of client device crashes recorded over a chosen time window, 
	a number of user-initiated client device restarts recorded over the chosen time window, 
	[The agent may periodically (e.g., at a predetermined time interval) or in response to a particular set of events (e.g., multiple restarts within a particular time interval, multiple crashes by a particular software application within a particular time interval, and the like), send the gathered data to the servers (e.g., cloud-based servers associated with the manufacturer). (0017); gather data associated with the computing device, such as…whether a blue screen of death (BSOD) occurred, how often an involuntary (e.g., non-user initiated) restart of the computing device has occurred, when the user selected (e.g., clicked on) a particular selection (e.g., to provide a rating for the computing device on a review site), and other device-related information (0016);  The events 116 may include logs (e.g., installation logs), memory dumps, application crashes, user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N) (0032; see also 0078)]
	input device usage patterns recorded over the chosen time window, and computer processor usage recorded over the chosen time window.  
	[gather data associated with the computing device, such as…when the user selected (e.g., clicked on) a particular selection (0016); user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N) (0032; see also 0078); The event processing monitor 140 may determine the usage of computing resources associated with the server 104, such as central processing unit (CPU) utilization, memory utilization, input/output (I/O) bandwidth, I/O utilization, errors/faults of the various modules in the event monitor  (0042; see also 0072, 0076); what responses the user has provided in response to the agent, a software application, or an operating system displaying a user interface in which the user can select one of multiple selections, and the like (0078)]
	operating system (OS) response time recorded over the chosen time window, 	[operating system logs (0078); if the computing device spends a large amount of time executing applications that make use of a hard drive or the main memory (e.g., random access memory (RAM)), the manufacturer may send an offer to upgrade the hard drive from a mechanical drive to a solid-state drive (SSD) or purchase additional memory (0017)] The Examiner asserts this teaches or suggests that the feature set information comprises operating system response time.
	Additionally, regarding operating system response time with respect to a time period, as related to an event rate associated with a capacity to process data, Nieves provides an example of detecting that the current rate at which events are being received is close to the rate at which the servers can process the events, real-time event stream monitoring to detect in real-time when event bursts and/or anomalies are occurring and dynamically create or select a policy, based on the characteristics of the events, to push to computing devices, that causes the computing devices to behave in a way that is conducive to processing the data (e.g., rate at which events are being received is less than the event ingestion capacity) (0022, 0048); The cloud-based server may receive telemetry data, including multiple sets of events, from multiple computing devices. A burst detector may be used to detect when a burst of events has been received. A burst of events may be detected when an incoming event rate, e.g., number of events received within a particular time period, satisfies a particular threshold that is correlated to the capacity of the cloud-based server to process events (0044; see also 0025 and 0038 describing using an anomaly detection module to detect when the rate at which events are being received is greater than a predetermined threshold (e.g., within a predetermined amount or percentage of the rate at which the server can process incoming events) and throttling the sending of events)]  
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 1, 8, and 14 applies here, as well.

	Regarding claims 5, 11, and 18, the combination of Hurst, Nieves, and Achin teaches the limitations of claims 1, 8, and 14.
	further comprising: 
	prior to receiving the OLM update: 
	extracting a second FSI sample from the FSI; 
	examining the second FSI sample, to detect a data anomaly therein; and 
	The Examiner notes the discussion of substantially similar limitations of the independent claims applies here, as well.
Additionally, Hurst further discloses an indication of the identified fault may be provided to a user of the mobile device 104 in an instance in which a potential fault is identified from performance of device diagnostics on a mobile device (0069); Hardware usage data may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time (0056); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed) (0068; see also 0055)] The Examiner asserts the disclosure as related to snapshots of hardware usage at one or more points in time and identifying a usage trend and a potential fault teaches or suggests extracting a second FSI sample from the FSI and examining the second FSI sample, to detect a data anomaly therein. As such, the combination of Hurst, Nieves, and Achin teaches or suggests prior to receiving the OLM update: extracting a second FSI sample from the FSI; examining the second FSI sample, to detect a data anomaly therein. 
	prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey.  
	Hurst further discloses:
[a user may be prompted with a list of one or more identified solutions and may be asked to confirm that he or she wishes for an identified solution to be performed (0073)]
	Additionally and alternatively, regarding prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey  
	As described by Hurst as related to escalating an issue to a support representative, Operation 1410 may comprise determining one or more predicted faults related to the mobile device based at least in part on the received status data (0102, Fig. 14). Operation 1430 may comprise causing support information to be provided to the mobile device (0104). Operation 1440 may comprise determining whether to escalate to a support session facilitated by a customer service representative (0105).The determination of whether to escalate may be based on the received device status data or the one or more determined potential faults, and, in another embodiment, the determination of whether to escalate may be made based at least in part on the user's level of sophistication or technical knowledge (0106).  Prior to the support session being initiated, one or more user ratings, such as user satisfactions ratings, of the support information accessed by the user may also be received as part of the device status data and used in the determination. In this way, a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative (0110). As such, the determination of whether to escalate an issue to a customer service representative may be based on the potential fault [i.e., anomaly], and the determination may be made based on determining the level of sophistication or technical knowledge of the user, which may comprise the user providing one or more user ratings, such as user satisfactions ratings, of the support information [i.e., prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey] so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative. The Examiner asserts the disclosure teaches or suggests prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 1, 8, and 14 applies here, as well.
	
	Regarding claims 6, 12, and 19, the combination of Hurst, Nieves, and Achin teaches the limitations of claims 5, 11, and 18.
	Hurst further discloses: 
	further comprising: obtaining a completed satisfaction survey submitted by the user; 
	The Examiner asserts the limitation above is taught in addressing the substantially similar limitation of claims 5, 11, and 18 of, “prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey,” wherein Prior to the support session being initiated, one or more user ratings, such as user satisfactions ratings, of the support information accessed by the user may also be received as part of the device status data and used in the determination. In this way, a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative (Hurst 0110).
Hurst further discloses:
	processing the completed satisfaction survey, to obtain a target label; generating a labeled FSI sample using the second FSI sample and the target label; and transmitting the labeled FSI sample to a user satisfaction service (USS), 
	[a customer service representative's experience level with resolving the one or more predicted faults or supporting a particular device configuration, as may be determined based on the received status data, may be taken into account. Other information, such as languages spoken, fault resolution times, fault resolution success rates, or customer feedback may also or alternatively be taken into account when determining a suitable customer service representative (0109)] 
	As described by Hurst, the one or more user ratings, such as user satisfactions ratings, of the support information accessed by the user may also be received as part of the device status data and used in the determination (0110) and a customer service representative's experience level with resolving the one or more predicted faults as may be determined based on the received status data, may be taken into account (0109).As such, the predicted fault and associated indicia of performance characteristics may be interpreted as the target label (see instant specification at 0030).
	Additionally, Achin further discloses:
	wherein the OLM update is received from the USS, at least in part, in response to transmission of the labeled FSI sample.  
	[The familial classifications of the modeling techniques may be assigned by a user (e.g., based on intuition and experience), assigned by a machine-learning classifier (e.g., based on processing steps common to the modeling techniques, data indicative of the results of applying different modeling techniques to the same or similar problems, etc.), or obtained from another suitable source (0116); if the prediction problem includes a categorical target variable, select only classification techniques for execution (0143; see also 0207, 0404, 0417, 0419)]
	The Examiner asserts the disclosure above teaches or suggests the broadest reasonable interpretation of the limitations, and teaches or suggests an example embodiment described by the specification (see instant specification at 0030).
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 1, 8, and 14 applies here, as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689